DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 June 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-8, 26, 28-30, 55, 57, and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimazaki et al. (US Serial No. 2012/0059124), in view of Sherman et al. (US Serial No. 2012/0100326). 
Regarding claims 1-7, 55, 57, and 59; Shimazaki et al. teaches a temporary fixing sheet comprising a resin layer which contains urethane polymer (adhesive component) component and a vinyl component (curable molecule) [0042].  Shimazaki et al. teaches the urethane polymer is prepared from a polyol, such as polyether polyol, and a diisocyanate [0045-0047], such as hexamethylene diisocyanate.  The NCO/OH ratio with respect to the diisocyanate component is 1.0 or more and further preferably satisfies that NCO/OH is 2.0 or less [0048] and has a molecular weight of 5000 or more [0049].  Shimazaki et al. teaches the composition may further comprise a polyfunctional monomer, such as hexanediol diacrylate (at least one curable molecule comprising at least 2 unsaturated functional groups) [0056].  Shimazaki et al. teaches the amount of the hydroxyl group containing acrylic monomer (i.e. vinyl component) employed in the invention is 0.1-10 parts by weight base on 100 parts by weight of the urethane polymer (i.e. 0.0009 wt%-9 wt% of vinyl component and 99.9 wt%-90 wt% of urethane polymer; as calculated by Examiner) [0050].  Shimazaki et al. teaches the composition further comprises 0.14 wt% (as calculated by Examiner) of a photoinitiator [Ex1].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.

The Examiner makes note that “wherein the adhesive component is a polymer comprised of” is product-by-process limitation.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)); see MPEP §2113.

Regarding claim 8; Shimazaki et al. teaches the resin layer according to the present invention contains a urethane polymer and a vinyl polymer as active ingredients; the ratio of the urethane polymer and the vinyl polymer is preferably 20% or more and less than 80% by weight of the urethane polymer occupying in the total amount of the urethane polymer and the vinyl polymer [0057].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.
Regarding claim 28; Shimazaki et al. teaches the temporary fixing sheet is curable via visible light [0059].
Regarding claims 29 and 30; Shimazaki et al. does not explicitly disclose a reduction in peel force and a reduction in peel force after switching.  The Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes.  According to the original specification, an adhesive composition comprising 0% to 99.89% of an adhesive component; 5% to 80% of at least one curable molecule that is curable by free radical polymerization; and 0.05% to 10% of photoinitiator; yields a reduction in peel force of the adhesive after switching is 30 to 99% when determined according to FTNAT test method FTM1I using high density polyethylene (HDPE) panels as the substrate surface with a peeling rate of In re Spada, MPEP §2112.01, I and II. 

Claims 9, 10-14, 17, 21-23, 56, 58, and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimazaki et al. (US Serial No. 2012/0059124), in view of Sherman et al. (US Serial No. 2012/0100326).
Regarding claims 9, 10, 17, 21-23, 56, 58, and 60; Shimazaki et al. teaches a temporary fixing sheet comprising a resin layer which contains urethane polymer (adhesive component) component and a vinyl component (curable molecule) [0042].  Shimazaki et al. teaches the urethane polymer is prepared from a polyol, such as polyether polyol, and a diisocyanate [0045-0047], such as hexamethylene diisocyanate.  The NCO/OH ratio with respect to the diisocyanate component is 1.0 or more and further preferably satisfies that NCO/OH is 2.0 or less [0048] and has a molecular weight of 5000 or more [0049].  Shimazaki et al. teaches the amount of the hydroxyl group containing acrylic monomer (i.e. vinyl component) employed in the invention is 0.1-10 parts by weight base on 100 parts by weight of the urethane polymer (i.e. 0.0009 prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.
Shimazaki et al. teaches the polyol component can be a polyether polyol such as polyoxytetramethylene glycol and polyoxypropylene glycol, however fails to explicitly teach the polyol has three or more hydroxyl functions.  Sherman et al. teaches a UV-curable curing material, suitable for use as a urethane-based pressure sensitive adhesive [0001], comprising a polyurethane prepared from diols or triols of polyols [0038], for example polyoxyalkylene polyols (e.g. polypropylene oxide polyols, polyethylene oxide polyols) [0035].  Shimazaki et al. and Sherman et al. are analogous art because they are both concerned with the same field of endeavor, namely polyurethane-based temporary adhesive compositions suitable for use on electronic components.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add a triol, as taught by Sherman et al., to reactants for producing a polyurethane as taught by Shimazaki et al., and would have been motivated to do so in order to achieve desirable properties such as self-wetting, as suggested by Sherman et al. [0033].
The Examiner makes note that “wherein the adhesive component is a polymer comprised of” is product-by-process limitation.  The examiner notes that even though In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)); see MPEP §2113.
Regarding claims 11-14; upon reaction of the polyurethane with the hydroxyl containing acrylate (e.g. hydroxyethyl acrylate) [0050], the free isocyanate groups on the urethane will react with the hydroxyl group of the acrylate, thus at least one curable acrylate moiety is bound to the isocyanate [Ex1].

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimazaki et al. (US Serial No. 2012/0059124), in view of Sherman et al. (US Serial No. 2012/0100326), as applied to claim 1 above, and further in view of Webster (US Patent No. 6184264).
Shimazaki et al. and Sherman et al. render obvious the basic claimed switchable adhesive, as set forth above, with respect to claim 1.
Regarding claim 27; Shimazaki et al. teaches the composition is reactive towards visible light, however fails to teach the composition requiring the visible light photoinitiators of the instant claim.  Webster teaches an adhesive composition comprising a polyurethane adhesive component, and further comprising visible light photoinitiators such as titanocene photoinitiators [col3, line3-20].  Shimazaki et al. and Webster are analogous art because they are both concerned with the same field of 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14, 17, 21-23, 26-30, and 55-60 have been considered but are moot because the new ground of rejection does not rely on the combination references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Arguments directed to Shimazaki alone are responded to below.
Applicants argue that Shimazaki relates to an adhesive composition that is switchable between a high-tack state and a low-tack state by a physical mechanism (temperature).  The present claims related to a fundamentally different type of switchable adhesive in which the adhesive is an uncured material that is capable of being cured.  Applicants argue that according to the present claims, switching occurs at a result of an irreversible chemical change, not a physical change as in Shimazaki.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., switching occurs as a result of an irreversible chemical) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 
Applicants argue the difference in the type of switching is clearly reflected in a different chemical composition of the claimed adhesives as compared to those of Shimazaki.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  While Shimazaki does not explicitly teach employing a polyol comprising three or more hydroxyl groups; newly cited reference Sherman et al., is relied upon for rendering obvious the deficiencies thereof.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767